Order entered June 12, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00133-CV

                 GREGORY B. BATEN TRUST, INTERVENOR, Appellant

                                                V.

BRANCH BANKING AND TRUST COMPANY AND RICHARD W. HEATH, Appellees

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-08390

                                              ORDER
       We GRANT the June 11, 2014 extension motions of each appellee and ORDER the

briefs be filed no later than July 3, 2014.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE